DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: “a one or both of a video coding block” should be “one or both of a video coding block.” Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a restoration unit configured to restore a video coding block on the basis of an encoded video coding block and the predicted video coding block in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 14 recites the limitation "the unclipped fitting plane parameters" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-13 and 16 are also rejected for the same reasons based on their dependency from claim 1.

Claim 14 recites the limitation "the unclipped fitting plane parameters" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Dependent claim 15 is also rejected for the same reasons based on its dependency from claim 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 20120294358) in view of Budagavi (US 20120287995).

As to claim 1, Suzuki discloses an apparatus for intra prediction of a current video coding block of a frame of a video signal on the basis of a plurality of reference samples from a set of neighboring video coding blocks of the current video coding block (FIG. 3, intra prediction unit 114), the frame comprising a plurality of samples, each sample being associated with a sample value and a position within the frame (see FIG. 11), the apparatus comprising: 
a processing unit configured to (see [0369]): 
determine a preliminary fitting plane on the basis of the plurality of reference samples, wherein the preliminary fitting plane is defined by a set of preliminary fitting plane parameters (FIG. 8, plane prediction image generating unit 132; see FIG. 9, plane 161 expressed by a function Z=aX+bY+c; see FIG. 11 and [0159], the object function for obtaining the pixel values f(j, i) on the plane 161 f(j,i)=aj+bi+c; see [0163], surrounding pixels of the block to be processed are also used for the calculation of the approximated plane 161);
determine an adjusted fitting plane (FIG. 13 and [0178]-[0189], determined a', b', and c' as the prediction values of the plane parameters of the block to be processed 181; see [0166], The plane generating unit 152 obtains the pixel values representing the plane 161 indicated by the plane parameters generated), wherein the adjusted fitting plane defines a plurality of fitting samples, each fitting sample being associated with a fitting sample value and a position within the frame (FIG. 11 and FIG. 13); and 
predict the samples of the current video coding block on the basis of the plurality of fitting samples defined by the adjusted fitting plane (see [0154]). 
Suzuki fails to explicitly disclose clip those preliminary fitting plane parameters of the set of preliminary fitting plane parameters having a parameter value that lies outside of a predefined range of allowable parameter values to an adjusted parameter value lying inside of the predefined range of allowable parameter values and maintain those preliminary fitting plane parameters of the set of preliminary fitting plane parameters having a parameter value that lies inside of the predefined range of allowable parameter values; and
determine the adjusted fitting plane on the basis of the clipped fitting plane parameters and the unclipped fitting plane parameters.
However, Budagavi teaches clip those preliminary fitting plane parameters of the set of preliminary fitting plane parameters having a parameter value that lies outside of a predefined range of allowable parameter values to an adjusted parameter value lying inside of the predefined range of allowable parameter values and maintain those preliminary fitting plane parameters of the set of preliminary fitting plane parameters having a parameter value that lies inside of the predefined range of allowable parameter values (see [0059], the value of .alpha. may be normalized 902 after the OLS computation 900 to reduce the precision of .alpha.. The normalization 902 may be performed, for example, by counting the leading number of zeroes (for positive numbers) or ones (for negative numbers) and shifting by the count to normalize the value; see equations in [0059] and [0061]; note that implicitly values within a certain range, e.g. values with 9 leading zeros when the equation at paragraph [0061] is used, are not clipped); and
determine the adjusted fitting plane on the basis of the clipped fitting plane parameters and the unclipped fitting plane parameters (see [0068], The parameter .alpha. is then normalized 1014, and the two parameters are used to compute 1016 the predicted chroma block from the corresponding down sampled reconstructed luma block as per Eq. 1).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Suzuki using Budagavi’s teachings to clip those preliminary fitting plane parameters of the set of preliminary fitting plane parameters having a parameter value that lies outside of a predefined range of allowable parameter values to an adjusted parameter value lying inside of the predefined range of allowable parameter values and maintain those preliminary fitting plane parameters of the set of preliminary fitting plane parameters having a parameter value that lies inside of the predefined range of allowable parameter values; and determine the adjusted fitting plane on the basis of the clipped fitting plane parameters and the unclipped fitting plane parameters in order to reduce the precision for computing the parameter by a norm operation without loss of compression efficiency (Budagavi; [0023], [0062]).

As to claim 2, the combination of Suzuki and Budagavi further discloses wherein the processing unit is configured to determine the fitting plane on the basis of the plurality of reference samples by determining the set of fitting plane parameters, including a first fitting plane parameter a, a second fitting plane parameter b and a third fitting plane parameter c on the 
    PNG
    media_image1.png
    29
    82
    media_image1.png
    Greyscale
are defined by the following equation: 

    PNG
    media_image2.png
    29
    191
    media_image2.png
    Greyscale

wherein x, y denote the position of the fitting sample within the frame (Suzuki; see FIG. 9, IFG. 11 and [0156], [0159] and [0163]). 

As to claim 3, the combination of Suzuki and Budagavi further discloses wherein the processing unit is configured to perform a multi-linear regression for determining the fitting plane parameters on the basis of the plurality of reference samples (Suzuki; see [0163], plane parameters are obtained by solving the least squares). 

As to claim 4, the combination of Suzuki and Budagavi fails to explicitly disclose wherein the processing unit is configured to clip one or both of the first fitting plane parameter a and the second fitting plane parameter b and to adjust the third fitting plane parameter c on the basis of the following equation: 

    PNG
    media_image3.png
    82
    303
    media_image3.png
    Greyscale

wherein ĉ denotes the adjusted third fitting plane parameter, N denotes the number of reference samples, prs[i] denotes the reference sample value at the position x, y, aCLIP denotes the clipped first fitting plane parameter, and bCLIP denotes the clipped second fitting plane parameter. 
However, it would have been obvious to one having ordinary skill in the art to adjust the third fitting plane parameter c on the basis of the above equation, since it has been held that 

As to claim 8, the combination of Suzuki and Budagavi further discloses wherein the processing unit is configured to automatically determine the respective predefined ranges of allowable parameter values (Budagavi; [0059]-[0061]). 

As to claim 10, the combination of Suzuki and Budagavi further discloses wherein the processing unit is configured to clip the fitting plane parameters such that the adjusted fitting plane values fall within at least one of a range of bit depth values, a range defined by the minimum and maximum sample values of the samples of the frame, and a range defined by the maximum and minimum value of the reference samples (Budagavi; [0059]-[0061], the bit depth adjustment of the parameters causes a limitation of the range of the values assumed by the predicted samples).

As to claim 11, the combination of Suzuki and Budagavi further discloses wherein the set of neighboring video coding blocks of the current video coding block comprises a one or both of a video coding block above the current video coding block and a video coding block to the left of the current video coding block (Suzuki; FIG. 13). 

claim 12, Suzuki discloses an encoding apparatus for encoding a current video coding block of a frame of a video signal (FIG. 1), the current video coding block comprising a plurality of samples, each sample being associated with a sample value (see FIG. 11), the encoding apparatus comprising: 
an intra prediction apparatus according to claim 1 for providing a predicted video coding block (see rejection of claim 1 above); and 
an encoding unit configured to encode the current video coding block on the basis of the predicted video coding block (FIG. 8, prediction encoding unit 153 and entropy encoding unit 154). 

As to claim 13, Suzuki discloses a decoding apparatus for decoding an encoded video coding block of a frame of a video signal (FIG. 20), the encoded video coding block comprising a plurality of samples, each sample being associated with a sample value (see FIG. 11), the decoding apparatus comprising: 
an intra prediction apparatus according to claim 1 for providing a predicted video coding block (see rejection of claim 1 above); and 
a restoration unit configured to restore a video coding block on the basis of an encoded video coding block and the predicted video coding block (FIG. 20, computing unit 205; see [0239]). 

As to claim 14, method claim 14 correspond to apparatus claim 1, recites the same features as those recited in claim 1 and is therefore rejected for the same reasons as those used above in rejecting claim 1.

As to claim 15, Suzuki discloses a non-transitory computer-readable medium comprising program code which, when executed by a processor, causes the method of claim 14 to be performed (see [0369] and rejection of claim 14 above).

As to claim 16, the combination of Suzuki and Budagavi further discloses wherein the multi-linear regression includes a least squares method (Suzuki; see [0163], plane parameters are obtained by solving the least squares).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 20120294358) in view of Budagavi (US 20120287995) further in view of Galpin et al: “Adaptive clipping in JEM2.0”, 3. JVET MEETING; 26-5-2016 – 1-6-2016; GENEVA; (THE  JOINT VIDEO EXPLORATION TEAM OF ISO/IEC JTC1/SC29/WG11 and ITU-T SG. 16); 17 May 2016, XP030150130.

As to claim 9, the combination of Suzuki and Budagavi fails to explicitly disclose wherein the processing unit is further configured to clip the samples, which have been predicted on the basis of the plurality of fitting samples defined by the adjusted fitting plane, when the sample values lie outside of a predefined range of sample values. 
However, Galpin teaches wherein the processing unit is further configured to clip the samples, which have been predicted on the basis of the plurality of fitting samples defined by the adjusted fitting plane, when the sample values lie outside of a predefined range of sample values (see section 2).
(Galpin; Abstract).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482